Citation Nr: 0730866	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  03-29 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart condition, 
including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to June 1957 
and from May 1970 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service connected for numerous 
conditions including diabetes mellitus, which has been rated 
20 percent disabling, effective March 6, 2001.  In October 
2002, the veteran filed a claim for service connection for a 
heart condition as secondary to his service-connected 
diabetes mellitus.  A January 2003 rating decision denied 
service connection for a heart condition.  The July 2003 
Statement of the Case indicated that service connection was 
considered on both a direct basis and a secondary basis.

Service medical records show treatment for chest pain.  The 
veteran currently has a diagnosis of arterial sclerotic heart 
disease.  A medical opinion should be obtained to determine 
the likelihood that the current heart disorder is in any way 
related to the chest pains for which the veteran was treated 
during service. 

During the March 2007 hearing, the veteran's representative 
asserted that the veteran's heart problems may have been 
aggravated by his diabetes mellitus.  The Board notes that no 
medical opinion on file speaks to this question.  On November 
2003, VA examination, the examiner noted that the veteran was 
under treatment for diabetes mellitus, diagnosed around 1998.  
He reported that by 1998, the veteran had already had 
hypertension for several years and was already having heart 
problems.  He also noted that the veteran had undergone 
treatment (and was hospitalized) for chest pain during 
service.  The examiner concluded that the veteran had 
hypertension that was not likely due to the diabetes, as it 
had predated the diabetes.  Additionally, the examiner 
provided a diagnosis of arterial sclerotic heart disease and 
specifically noted that the condition was worked up 
completely in the service.  He stated that the heart problem 
was not likely due to diabetes but mainly secondary to the 
veteran's hypertension.  The Board notes, however, that while 
the examiner opined that diabetes mellitus was not the likely 
cause of the veteran's heart condition, he did not consider 
the possibility that the veteran's service-connected diabetes 
mellitus may have aggravated his heart condition.  An opinion 
should be obtained addressing this assertion.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  A VA examination with specific medical 
opinions should be obtained to resolve the issues discussed 
above.  

Prior to any examination, any outstanding records of 
pertinent treatment should be obtained.  At his March 2007 
travel board hearing hearing, the veteran stated that he 
continued to receive treatment for his heart condition from 
Dr. Cooper at the Brownsville medical office.  It does not 
appear that such treatment reports are of record.  

Accordingly, the case is REMANDED for the following action:

1.	With the veteran's assistance, the AMC 
should request all copies of any 
outstanding records of pertinent medical 
treatment.  Specifically noted in this 
regard are records pertaining to the 
veteran's treatment by Dr. Cooper for 
diabetes mellitus and his heart 
condition.  If the AMC is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the 
veteran of its inability to obtain the 
evidence and request that the veteran 
take any available measures to obtain 
and submit such evidence.  

2.	Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist, such as a 
cardiologist or an endocrinologist.  The 
claims file should be provided to the 
examiner prior to the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiners should be accomplished and any 
such results must be included in the 
examination report.  After performing the 
examination, the examiner should provide 
an opinion on the following:
    
a)	Whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current 
disability involving the veteran's 
heart is in any way related to the 
chest pains for which he received 
treatment during service.     

b)	Whether the veteran's service-
connected diabetes mellitus 
aggravated (caused any additional 
disability to) the veteran's heart 
disorder.  If so, the examiner must 
determine what degree of impairment 
is attributable to aggravation of 
the heart condition by the service-
connected diabetes mellitus.

A complete rationale for all opinions 
expressed must be provided.

3.	After the foregoing, the RO should 
review the evidence added to the record 
and readjudicate the veteran's claim.  
If any benefit sought remains denied, 
the veteran and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

